Title: From George Washington to John Jay, 12 April 1779
From: Washington, George
To: Jay, John



Sir
Head Quarters Middle Brook 12th April 1779

I have been honored with yours of the 4th and 7th instants.
Inclosed you have the proceedings of the Court Martial held, by order of Congress, upon the Officers of the Elaboratory and Deputy Qr Mr at Springfield, upon a representation from the Council of Massachusetts. I also inclose a letter which I received two days ago from Majr Harnage in behalf of himself and Capt. Hawke both of the 62d Regt British. Should not an exchange take place in which these Gentlemen may be included, it will be an act of humanity to indulge them, under their peculiarity of circumstances, with a liberty of joining the Corps to which they belong, by making use of a Water Conveyance as far as possible: But as I did not think it proper to comply with the request without the concurrence of Congress, I must beg the favr of you to lay the Major’s letter before them for their determination. I transmit you the York papers of the 7th and 8th and have the honor to be with the greatest Respect Your Excellency’s Most obt Servt
Go: Washington
